Case 9:18-cv-80176-BB Document 612 Entered on FLSD Docket 08/04/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,
  v.                                                          Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/


          PLAINTIFFS’ MOTION FOR LEAVE TO SUPPLEMENT RECORD ON
           DEFENDANT’S PENDING MOTION FOR SUMMARY JUDGMENT


         On May 8th, Wright moved for summary judgment. ECF No. [487]. In that Motion, Wright

  requested this Court dismiss the entire action based on an alleged lack of subject matter

  jurisdiction. More specifically, he alleged that complete diversity of citizenship does not exist

  because Wright’s ex-wife, Lynn Wright, has a membership interest in W&K. This claim was

  based on the January 2020 sworn deposition testimony of Ms. Wright, where she testified that she

  was, at the time of the deposition, a current member of W&K. ECF No. [488], ¶ 39 (Ex. Q at

  28:17-30:5; 98:1-12.).   Wright’s motion for summary judgment seeks to have the entire case

  dismissed because this testimony “has indicia of reliability because [Ms. Wright] has no reason to

  lie for Dr. Wright.” ECF No. [487] at 22-23. Wright goes even further and says that Ms. Wright

  and Dr. Wright “have (and had) a non-existent relationship, with little to no communication.”

  Wright’s Motion remains pending at this time.

         Plaintiffs bring the instant Motion to ensure the Court has a full record before ruling on

  Wright’s Motion for Summary Judgment. Specifically, Plaintiffs seek to supplement the record to
Case 9:18-cv-80176-BB Document 612 Entered on FLSD Docket 08/04/2020 Page 2 of 6



  include a copy of the “Verified Petition” recently filed by Lynn Wright in the Circuit Court in and

  for Palm Beach County, Florida. In that Petition, Ms. Wright asks the state probate court to rule

  that she is a current owner of W&K, and to also order the Estate of David Kleiman to dismiss

  W&K’s claims in this federal lawsuit. Ms. Wright’s Verified Petition is attached hereto as Exhibit

  1.

          As it turns out, and not surprisingly given the history of this case, Ms. Wright’s state court

  action reveals that everything Dr. Wright’s motion for summary judgment said about Ms. Wright’s

  alleged ownership of W&K was a lie. If her sworn allegations in that state court action are to be

  believed,1 Ms. Wright, by her own admission, had no ownership interest in W&K at the time this

  lawsuit was filed (or at the time of her deposition in this case, or at the time Wright’s Motion for

  Summary Judgment was filed). Since diversity jurisdiction is determined at the time of filing, Ms.

  Wright’s verified state court petition directly contradicts her deposition testimony and mandates

  denial of the Defendant’s motion for summary judgment based on a lack of jurisdiction. Grupo

  Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570, 124 S. Ct. 1920, 1924, 158 L. Ed. 2d 866

  (2004) (“It has long been the case that the jurisdiction of the court depends upon the state of things

  at the time of the action brought…. It measures all challenges to subject-matter jurisdiction

  premised upon diversity of citizenship against the state of facts that existed at the time of the filing

  – whether the challenge be brought shortly after filing, after the trial, or even for the first time on

  appeal); see generally Strotek Corp. v. Air Trans. Assoc. of Am., 300 F.3d 1129, 1131-32 (9th Cir.

  2002) (“Once jurisdiction attaches, a party cannot thereafter, by its own change of citizenship,

  destroy diversity.”); Bates v. Laminack, 938 F. Supp. 2d 649, 654 (S.D. Tex. 2013) (“In other

  words, jurisdiction that depends upon the condition of a party at the time of filing does not change


  1
    To be clear, it is Plaintiffs’ belief and position that everything Ms. Wright and Dr. Wright have alleged
  regarding the ownership of W&K is fabricated. Dave Kleiman was the 100% owner of W&K.
Case 9:18-cv-80176-BB Document 612 Entered on FLSD Docket 08/04/2020 Page 3 of 6



  simply because that condition later changes. Otherwise, parties could continually destroy

  jurisdiction throughout the pendency of a case by simply moving around the country.”).

          Specifically, while Plaintiffs contend none of it is true, Ms. Wright swears that in December

  2012, she transferred 100% of her transferrable interest in W&K to Craig Wright R&D. She then

  avers that, upon information and belief, Craig Wright R&D changed its name to the “Tulip Trust”

  (yes, the infamous “Tulip Trust” is now apparently just a name change of a company affiliated

  with Dr. Wright, it is not a “blind trust” as previously alleged).2 But, Ms. Wright claims that she

  now again possesses an ownership interest in W&K because, on July 10, 2020, the Tulip Trust

  allegedly transferred ownership interest in W&K back to her (including “one percentage interest”

  not previously owned by Ms. Wright).3 Interestingly, although the Petition is accompanied by

  multiple exhibits, there is no documentation that purports to support this transfer of ownership

  interest in W&K.4 Nor is there any discussion of consideration exchanged for this alleged transfer,

  nor an explanation by Ms. Wright why the Tulip Trust suddenly decided to transfer its claimed

  interest in W&K to her in the last few weeks and after Wright had moved for summary judgment.

  Indeed, it would be quite a coincidence if, even though Dr. Wright and his ex-wife purportedly

  have a “non-existent relationship” with “little or no communication,” she decided on her own to

  file a petition in a 2013 state court probate action seeking, in part, to order the dismissal of at least



  2
    “Oh! What a tangled web we weave when first we practice to deceive.” ECF No. [265] at 4-5 (this Court
  quoting Sir Walter Scott and ruling that Defendant failed to produce any credible evidence showing that
  Lynn Wright, Coin-Exch, or Uyen Nguyen are members of W&K).
  3
    Dr. Wright has steadfastly and repeatedly disavowed any ownership interest in W&K. See ECF No. [83-
  5], at 1 (On April 2, 2013, the Defendant signed a contract, representing that Dave Kleiman is 100% owner
  of W&K, which was filed before the Supreme Court of New South Wales); ECF No. [12-2], at ¶ 12 (“On
  April 16, 2018, in a sworn affidavit the Defendant stated that he has “never been a member of W&K”);
  ECF No. [242-1], at (233:12-14) (“Q: Who owned W&K in reality? A. Not me.”) and (233:22-23) (“Q.
  You have no idea who owns W&K? A. I do not know that.”).
  4
    Though it would not surprise Plaintiffs if such documentation suddenly appears after Plaintiffs have
  pointed out this deficiency. After all, Wright has not hesitated to forge and perjure his way through this
  lawsuit until now.
Case 9:18-cv-80176-BB Document 612 Entered on FLSD Docket 08/04/2020 Page 4 of 6



  part of a federal court action to which Dr. Wright is the sole defendant. In any event, even Ms.

  Wright now says that she did not have any ownership interest in W&K when this lawsuit was filed

  in 2018.

         Plaintiffs have much more to say on this issue including, but not limited to, how the recent

  filing by Ms. Wright appears to be yet another scheme by Dr. Wright to defraud Plaintiffs and this

  Court. Accordingly, Plaintiffs respectfully request leave to file a supplemental brief in opposition

  to Defendant’s Motion for Summary Judgment, and to include Ms. Wright’s recently filed state

  court petition in the record before the Court on Defendant’s Motion for Summary Judgment. That

  brief will not exceed 10 pages, and will address only the part of that Motion seeking dismissal

  based on lack of diversity jurisdiction.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who does not oppose the relief requested herein so long as Dr. Wright is given

  up to 10 pages to respond to any additional briefing on this issue filed by Plaintiffs.



  Dated: August 4, 2020                                 Respectfully submitted,

                                                        /s/ Andrew. S. Brenner.
                                                        Andrew S. Brenner, Esq.
                                                        BOIES SCHILLER FLEXNER LLP
                                                        100 SE 2nd Street, Suite 2800
                                                        Miami, Florida 33131
                                                        abrenner@bsfllp.com

                                                        Velvel (Devin) Freedman, Esq.
                                                        ROCHE CYRULNIK FREEDMAN LLP
                                                        200 S. Biscayne Blvd.
                                                        Suite 5500 Miami, Florida 33131
                                                        vel@rcfllp.com
                                                        nbermond@rcfllp.com
Case 9:18-cv-80176-BB Document 612 Entered on FLSD Docket 08/04/2020 Page 5 of 6



                                          Kyle W. Roche, Esq.
                                          Joseph M. Delich
                                          ROCHE CYRULNIK FREEDMAN LLP
                                          99 Park Avenue, 19th Floor
                                          New York, New York 10016
                                          kyle@rcfllp.com
                                          jdelich@rcfllp.com


                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense
                                          Research, LLC.
Case 9:18-cv-80176-BB Document 612 Entered on FLSD Docket 08/04/2020 Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 4, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.




                                                     /s/ Andrew S. Brenner
                                                     ANDREW S. BRENNER
